Citation Nr: 1603426	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  15-14 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected postoperative residuals of surgery from malocclusion of the seventh cranial nerve weakness.

(The issue of entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at a non-VA medical facility on April 17, 2013 is the subject of a separate decision by the Board.)


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran requested a Board hearing on a May 2014 substantive appeal (VA Form 9).  He subsequently withdrew his hearing request in May 2015.

The Veteran submitted a July 2012 "Appointment of Individual as Claimant's Representative" form (VA Form 21-22a) appointing C.E.S. as his representative. However, this form was not signed by the appointed representative and was therefore invalid.  38 C.F.R. § 14.631(a).  The Board sent the Veteran a letter in November 2015 which notified him of this deficiency and his right to representation, requested that he clarify his choice of representation, and notified him that if a response was not received within 30 days his appeal would be adjudicated with the assumption that he wished to represent himself.  The Veteran responded that he wished to represent himself and he requested that the Board proceed with his appeal.  Hence, he is now unrepresented.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his current sleep apnea is the result of an in-service injury. 


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a March 2012 VA examination report includes a diagnosis of obstructive sleep apnea.  Thus, current sleep apnea has been demonstrated.

Service treatment records reveal that the Veteran underwent dental surgery (i.e., an extraoral bilateral vertical oblique osteotomy) in May 1975 to correct a malocclusion secondary to mandibular prognathism.  As explained below, the weight of the evidence reflects that his current sleep apnea is directly related to his dental surgery in service.

In a February 2011 letter, orthodontic specialists from Generations of Beautiful Smiles indicated that the Veteran was being treated with fixed appliances (braces) in preparation for orthognathic surgery.  He was initially evaluated at this office for sleep apnea.  Orthodontic treatment in conjunction with orthognathic surgery was recommended to improve his mandibular jaw position "because of his prior mandibular setback surgery and sleep studies."  It was hoped that this treatment would alleviate his sleep apnea.

M. D. Lifrak, Ph.D. stated in a March 2012 letter that the Veteran had been diagnosed as having obstructive sleep apnea in 2008 and that this diagnosis was "ultimately associated with the jaw operation he had while on active duty in the U.S. Navy in 1975."  There was no further explanation or rationale provided for this statement.

The March 2012 VA examination report includes an opinion that the Veteran's sleep apnea was "less likely than not" ("less than 50 percent or greater probability") proximately due to or the result of the Veteran's "service-connected condition."  The physician assistant who conducted the examination explained that a community orthodontic note dated in June 2011 indicated that the Veteran would be having "orthognathic surgery to alleviate an airway impairment secondary to a prior mandibular set back procedure."  A VA treatment record dated in March 2012 revealed that multiple anatomical features contributed to the Veteran's obstruction, including a very elongated soft palate and redundant uvula, 2+ tonsils, an enlarged tongue, and obesity.  Thus, his "mandibular set back [was] one of several anatomical features related to obstruction, not the proximate cause of obstructive sleep apnea."

In a June 2012 letter, S. Eisig, D.D.S. reported that the Veteran had obstructive sleep apnea and that his past medical history was significant for a mandibular setback via osteotomy.  Several surgical procedures were necessary "in order to treat his obstructive sleep apnea," including LeFort I maxillary osteotomy to advance the maxilla, bilateral sagittal split osteotomies to advance the mandible, and a genioplasty.

A VA physician (H.S.) reported in an October 2012 letter that he had been supervising the care of the Veteran's sleep apnea since May 2008.  He explained that it was "clear that a contributing factor to [the Veteran's] obstructive sleep apnea [was] his maxillary overjet."  A mandibular repositioning procedure was performed during service, during which his mandibular arch was moved back (dorsally) for the purpose of improving his dental occlusion.  The physician concluded that, among other things, a mandibular advancement procedure was likely to reduce the PAP pressure required to treat the Veteran's combined central and obstructive sleep apnea.

In a February 2013 letter, Dr. Lifrak indicated that the Veteran's sleep apnea had contributed to his brain dysfunction due to the consequent hypoxia he sustained before he was diagnosed.  However, he had brain dysfunction on a continuous basis since 1975 based on the very well documented post 1975 oral surgery active duty service fitness reports and very well documented post active duty Social Security closed employment history since his release from active duty in 1978, as well as "the very well documented active duty 1975 jaw setback surgery as the continuum/start of cognitive-behavioral sleep disordered functioning due to presumed severe obstructive sleep apnea and secondary induced severe sleep hypoxia . . . ."

Dr. Lifrak reported in a June 2013 letter that the Veteran underwent MMA jaw advancement surgery in April 2013 to "reverse the already granted service-connected jaw setback surgery and reverse the obstructive airway."  Additional sleep studies were needed to assess the ultimate cure of the obstructive sleep apnea as well as any lingering central sleep apnea which no longer would require CPAP therapy.

Dr. Eisig reported in an August 2013 letter that he began treating the Veteran for correction of a maxillary and mandibular skeletal deformity that was causally related to his obstructive sleep apnea.  While in the military he underwent a mandibular setback to correct mandibular prognathism.  On presentation to Dr. Eisig, the Veteran had maxillary hypoplasia with an anterior open bite.  In April 2013, he underwent a Le Fort I maxillary advancement with rigid fixation and bilateral sagittal split osteotomies of the mandible.  He initially did very well after the surgery and his sleep apnea appeared to resolve (i.e., he no longer required CPAP), but he soon developed a class 3 malocclusion and his sleep apnea recurred.

In a May 2014 letter, Dr. Eisig explained that he had performed a maxillary and mandibular advancement on the Veteran in April 2013 in order to correct obstructive sleep apnea.  The Veteran underwent mandibular setback surgery in service in 1975.  This surgery "pushed his lower jaw back and . . . directly contributed to his obstructive sleep apnea, repositioning the tongue into the pharynx."

Although the March 2012 opinion indicates that the Veteran's sleep apnea was not likely related to his service-connected disability, the accompanying rationale essentially explains that the Veteran's dental surgery in service partly contributed to his current sleep apnea.  This opinion is based upon an examination of the Veteran and a review of his medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

While the other medical statements and opinions described above are either not accompanied by a specific rationale or do not all clearly attribute the Veteran's current sleep apnea to his dental surgery in service, they nonetheless essentially support the conclusion that such a relationship exists.  In light of all the above medical opinions and statements (including the March 2012 opinion) and resolving reasonable doubt in favor of the Veteran, the Board concludes that his current sleep apnea is related to his in-service dental surgery.  Accordingly, service connection is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


